                                             Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 1 of 7




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     DENNIS NOWAK,                                    Case No. 20-cv-03643-BLF
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                   9              v.                                      DENYING WITHOUT PREJUDICE IN
                                                                                          PART PLAINTIFF’S MOTION FOR
                                  10     XAPO, INC., et al.,                              ALTERNATIVE SERVICE
                                  11                    Defendants.                        [Re: ECF 25]
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Dennis Nowak (“Nowak”), a German resident, brings suit against Defendants
                                  14   XAPO, Inc. (“XAPO,” a Delaware corporation), XAPO (GIBRALTAR) LIMITED, INDODAX
                                  15   (collectively “Defendants”), and JOHN DOE Nos. 1-10 alleging they illegally stole or helped steal
                                  16   Nowak’s cryptocurrency assets. See Compl., ECF 1.
                                  17           Before the Court is Plaintiff Nowak’s Motion for Alternative Service. See Mot. for Alt.
                                  18   Service (“Mot.”), ECF 25. Nowak requests a court order to serve XAPO (GIBRALTAR) by
                                  19   international mail, and XAPO (GIBRALTAR) and INDODAX by email and social media
                                  20   channels. Id. 5. Defendants did not file an opposition to Nowak’s Motion for Alternative Service.
                                  21

                                  22    I.     BACKGROUND
                                  23           By his Complaint, Plaintiff Nowak alleges that he stored 500 Bitcoin (“BTC”) in a
                                  24   Northern California-based cryptocurrency exchange and later discovered that these digital assets
                                  25   were stolen and deposited into cryptocurrency exchanges owned by Defendants. Nowak filed his
                                  26   complaint on June 1, 2020, alleging inter alia that XAPO, XAPO (GIBRALTAR), and
                                  27   INDODAX are liable for aiding and abetting Defendants DOES NOS. 1-10’s misappropriation of
                                  28   Nowak’s assets and for creating and maintaining systems that store stolen property. Compl. ¶ 42.
                                            Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 2 of 7




                                   1          In early June 2020 upon attempting to effectuate service, Nowak discovered that XAPO

                                   2   (GIBRALTAR) did not operate its business or have any authorized agents to accept a waiver of

                                   3   service summons at its registered address. Decl. of David Silver ¶ 3, ECF 25-1. Subsequently on

                                   4   June 10, 2020, Nowak asked XAPO’s counsel to accept service of process on behalf of XAPO

                                   5   (GIBRALTAR) and to confirm that service of process at XAPO (GIBRALTAR)’s registered

                                   6   address is ineffective for receiving formal service of process. Id. ¶ 4. XAPO’s counsel responded

                                   7   that he was not authorized to accept service of process on behalf of XAPO (GIBRALTAR) and

                                   8   did not confirm or deny whether the Gibraltar address was ineffective for receiving service of

                                   9   process. Id. Nowak later retained Process Service Network, LLC to effectuate service upon

                                  10   XAPO (GIBRALTAR) pursuant to the Hague Convention on the Service Abroad of Judicial and

                                  11   Extrajudicial Documents, and this service delivered a summons and complaint to the Registrar of

                                  12   the Supreme Court in Gibraltar (277 Main Street, Gibraltar). Id. at ¶ 5; see also Hague
Northern District of California
 United States District Court




                                  13   Conference on Private International Law, United Kingdom – Other Authorities (Art. 18),

                                  14   https://www.hcch.net/en/states/authorities/details3/?aid=681 (last updated Jan. 20, 2020)

                                  15   (designating the Registrar of the Supreme Court as the Central Authority in Gibraltar to receive

                                  16   requests for service in accordance with Article 2 of the Hague Convention). These “efforts are

                                  17   still ongoing and are expected to last several more weeks if not months.” Decl. of David Silver ¶

                                  18   5.

                                  19          In August 2020, Nowak made three attempts to serve process upon INDODAX at its

                                  20   registered business address (Jalan Sunset Road No. 48 a-b, Seminyak Badung, Bali, Indonesia) via

                                  21   Process Service Network, LLC. Decl. of Syed Jafaar ¶ 5, ECF 25-1, Ex. B. The process server

                                  22   “exhausted all reasonable efforts to personally serve INDODAX,” which included asking other

                                  23   businesses at the address whether they “recognized the name INDODAX,” looking for a business

                                  24   directory, and conducting an online search. Id. ¶¶ 5-7. The process server’s online search led to a

                                  25   webpage for “PT Indodax Nasional Indonesia,” which contained a “photo that ha[d] been altered

                                  26   to give an impression that a business named INDODAX [was] at that location.” Id. ¶ 6.

                                  27          As a result, Nowak filed this Motion for Alternative Service on August 11, 2020, after

                                  28   several attempts to serve process on XAPO (GIBRALTAR) and INDODAX at their respective
                                                                                        2
                                              Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 3 of 7




                                   1   published business addresses. See Mot. Nowak requests this Court to issue an order pursuant to

                                   2   Fed. R. Civ. P. Rule 4(f)(3) to serve XAPO (GIBRALTAR) by international mail, and XAPO

                                   3   (GIBRALTAR) and INDODAX by email and social media channels. Id. 5. Defendants did not

                                   4   file an opposition to Nowak’s Motion for Alternative Service.

                                   5

                                   6    II.     LEGAL STANDARD

                                   7            Nowak’s Motion is governed by Federal Rule of Civil Procedure 4(f):

                                   8            (f) Serving an Individual in a Foreign Country. Unless federal law provides
                                   9            otherwise, an individual—other than a minor, an incompetent person, or a person
                                                whose waiver has been filed—may be served at a place not within any judicial
                                  10            district of the United States:

                                  11                   (1) by any internationally agreed means of service that is reasonably
                                                       calculated to give notice, such as those authorized by the Hague
                                  12
Northern District of California




                                                       Convention on the Service Abroad of Judicial and Extrajudicial
 United States District Court




                                  13                   Documents;

                                  14                   (2) if there is no internationally agreed means, or if an international
                                                       agreement allows but does not specify other means, by a method that is
                                  15                   reasonably calculated to give notice:
                                  16
                                                               (A) as prescribed by the foreign country’s law for service in that
                                  17                           country in an action in its courts of general jurisdiction;
                                                               (B) as the foreign authority directs in response to a letter rogatory
                                  18                           of letter of request; or
                                  19                           (C) unless prohibited by the foreign country’s law, by:
                                  20
                                                                       (i) delivering a copy of the summons and of the complaint
                                  21                                   to the individual personally; or

                                  22                                   (ii) using any form of mail that the clerk addresses and
                                                                       sends to the individual and that requires a signed receipt; or
                                  23

                                  24                   (3) by other means not prohibited by international agreement, as the court
                                                       orders.
                                  25   Fed. R. Civ. P. 4(f).
                                  26            Pursuant to Rule 4(f)(3), alternate service must be (1) directed by the court; and (2) not
                                  27   prohibited by international agreement. Id.; see Rio Props., Inc. v. Rio Intern. Interlink, 284 F.3d
                                  28
                                                                                          3
                                           Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 4 of 7




                                   1   1007, 1014 (9th Cir. 2002). District courts have authorized service by “other means,” which

                                   2   include “publication, ordinary mail, mail to the defendant’s last known address, delivery to the

                                   3   defendant’s attorney, telex, and most recently, email.” Id., 284 F.3d at 1016. More recently,

                                   4   “courts in this district have authorized service of process by social media.” Fabian v. LeMahieu,

                                   5   No. 4:19-cv-00054-YGR, WL 3402800, at *3. (N.D. Cal. June 19, 2020); see also St. Francis

                                   6   Assisi v. Kuwait Fin. House, No. 3:16-cv-3240 (LB), 2016 WL 5725002, at *2 (N.D. Cal. Sep. 30,

                                   7   2016) (Twitter); UBS Fin. Servs. v. Berger, No. 13-cv-03770 (LB), 2014 WL 12643321, at *2

                                   8   (N.D. Cal. Apr. 24, 2014) (LinkedIn).

                                   9           Service under Rule 4(f)(3) is “neither a last resort nor extraordinary relief.” Rio

                                  10   Properties, Inc., 284 F.3d at 1015. A party does not need to show that all feasible service

                                  11   alternatives have been exhausted before seeking authorization to serve process under Rule 4(f)(3).

                                  12   Id. at 1016. The party only needs to “demonstrate that the facts and circumstances of the . . . case
Northern District of California
 United States District Court




                                  13   necessitate[] the district court’s intervention.” Id. The Court has “sound discretion” to “determine

                                  14   when the particularities and necessities of a given case require alternate service of process under

                                  15   Rule 4(f)(3).” Id. In addition, the rule “should be liberally construed so long as a party receives

                                  16   sufficient notice of the complaint.” Caputo v. City of San Diego Police Dep't, No. 16-cv-00943-

                                  17   AJB-BLM, 2018 WL 4092010, at *4 (S.D. Cal. Aug. 28, 2018) (quoting United Food &

                                  18   Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984)). “The

                                  19   method of service crafted by the district court must be reasonably calculated, under all

                                  20   circumstances, to apprise interested parties of the pendency of the action and afford them an

                                  21   opportunity to present their objections.” Rio Properties, Inc., 284 F.3d at 1016-17 (internal

                                  22   quotations and citation omitted).

                                  23

                                  24    III.   DISCUSSION

                                  25           Plaintiff Nowak asks this Court to issue an order authorizing alternate service of process

                                  26   on Defendants INDODAX and XAPO (GIBRALTAR) pursuant to Rule 4(f)(3). For the foregoing

                                  27   reasons, alternate service is DENIED WITHOUT PREJUDICE as to XAPO (GIBRALTAR) and

                                  28   GRANTED as to INDODAX.
                                                                                         4
                                           Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 5 of 7




                                   1

                                   2          1.      XAPO (GIBRALTAR)

                                   3          Nowak requests authorization to serve process on XAPO (GIBRALTAR) by (1) United

                                   4   States Postal Service First Class International Registered Mail to the business’ publicly listed

                                   5   address, (2) email to support@xapo.com, and (3) social media to XAPO (GIBLRALTAR)’s

                                   6   Facebook and Twitter accounts. Mot. 5.

                                   7          This request is premature at this time.

                                   8          First, the Court is unconvinced that XAPO (GIBRALATAR) has “a primary published

                                   9   business address at which service of process cannot be effectuated” to warrant alternative service

                                  10   of process under Rule 4(f)(3). Decl. of David Silver ¶¶ 3-4. Nowak’s legal counsel stated that

                                  11   XAPO (GIBRALATAR)’s primary business address is a “virtual office [that] gives remote

                                  12   business owners and employees a fixed workplace” and can be used for “business listings and
Northern District of California
 United States District Court




                                  13   communications,” but offers little evidence that XAPO (GIBRALTAR) does not actually operate

                                  14   its business or have any authorized agent to accept service of process at this location. Id. ¶ 3

                                  15   (internal quotations omitted). Nowak attempted to substantiate this claim by approaching XAPO’s

                                  16   counsel and requesting that XAPO serve a waiver of service of summons on XAPO

                                  17   (GIBRALTAR) and confirm that XAPO (GIBRALTAR)’s primary published business address

                                  18   would be ineffective for effectuating service of process. Id. ¶ 4. XAPO did not accept service on

                                  19   behalf of XAPO (GIBRALTAR) or confirm that XAPO (GIBRALATAR)’s address would be

                                  20   ineffective for service of process. Id.

                                  21          Second, “[a]lthough the Hague Convention does not explicitly specify a timeframe for a

                                  22   foreign country’s Central Authority to effectuate service, there is a presumption that a Central

                                  23   Authority has six months before a party can use alternate methods of service.” Tevra Brands LLC.

                                  24   v. Bayer Healthcare LLC, No. 19-cv-04312-BLF, 2020 WL 3432700, at *5 (N.D. Cal. June 23,

                                  25   2020); see also Fed. R. Civ. P. 4, 1993 Advisory Committee Notes, subd. (f). Only three months

                                  26   have elapsed since Nowak’s process server delivered a summons and complaint to the Central

                                  27   Authority in Gibraltar pursuant to the Hague Convention. See Mot. 3. This Court has denied

                                  28   Motions for Alternative Service under similar circumstances. See Tevra, 2020 WL 3432700, at
                                                                                         5
                                           Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 6 of 7




                                   1   *4-5 (denying Plaintiff’s Motion for Alternative Service because the Central Authority in

                                   2   Germany only had possession of the service papers for three months). Like in Tevra, the Central

                                   3   Authority here received the service papers only three months ago, and it’s possible the Central

                                   4   Authority “has not even had adequate time to process” them. Id. at *5. Nowak even notes that

                                   5   these “efforts are still ongoing and are expected to last several weeks if not months.” Mot. 3.

                                   6   Furthermore, Nowak’s motion was filed within two months of delivering the service of process

                                   7   documents to XAPO (GIBRALTAR), and using Rule 4(f)(3) because “it will be much faster . . .

                                   8   by itself is not sufficient justification for the Court to authorize service by alternative method.”

                                   9   Tevra, 2020 WL 3432700 at *5 (internal quotation and citation omitted).

                                  10

                                  11             2.     INDODAX

                                  12             Nowak requests authorization to serve process on INDODAX by (1) email to
Northern District of California
 United States District Court




                                  13   support@indodax.com and (2) social media to INDODAX’s Facebook and Twitter accounts.

                                  14   Mot. 5.

                                  15             In light of Nowak’s unsuccessful attempts to serve INDODAX, this Court authorizes

                                  16   Nowak’s request pursuant to Rule 4(f)(3) because it is not prohibited by international agreement

                                  17   and provides INDODAX reasonable notice.

                                  18             First, international agreements between the United States and Indonesia do not prohibit

                                  19   service of process by email or social media. Indonesia is not party to any applicable treaty or

                                  20   agreement. See Graval v. P.T. Bakrie & Brothers, 986 F.Supp. 1326, 1329 n. 2 (C.D. Cal. 1996);

                                  21   United States Department of State, Bilateral Treaties in Force as of January 1, 2020,

                                  22   https://www.state.gov/wp-content/uploads/2020/08/TIF-2020-Full-website-view.pdf.

                                  23             Second, service of process by email, Twitter, and Facebook are appropriate alternatives

                                  24   that provide reasonable notice to INDODAX. These methods are appropriate given Nowak’s

                                  25   failed attempts to serve process on INDODAX at its purported business address in Bali, Indonesia.

                                  26   Mot. 3. For instance, the process server had “exhausted all reasonable efforts to personally serve

                                  27   INDODAX,” which included asking other businesses at the address whether they “recognized the

                                  28   name INDODAX,” looking for the business within the building directory, conducting an online
                                                                                          6
                                           Case 5:20-cv-03643-BLF Document 29 Filed 10/02/20 Page 7 of 7




                                   1   search, and noting the business’s online images appeared altered as to give a false impression that

                                   2   INDODAX was at the listed address. Decl. of Syed Jafaar ¶¶ 5-7; Ex. A, Photograph, ECF 25-1;

                                   3   Ex. B, Photograph, ECF 25-1. Moreover, “service by email and social media—coupled with

                                   4   service by mail—are appropriate” where not prohibited by international agreement. Fabian, 2020

                                   5   WL 3402800 at *3. Since personal service of process at INDODAX’s publicly listed address was

                                   6   unsuccessful, it appears that service by mail would be similarly unfruitful. Thus, alternate service

                                   7   by email, Twitter, and Facebook to INDODAX’s publicly listed accounts is reasonably calculated

                                   8   to provide INDODAX notice and afford them an opportunity to present their objections.

                                   9

                                  10    IV.   ORDER

                                  11           For the reasons discussed above, Nowak’s Motion for Alternative Service is:

                                  12          1) GRANTED as to alternative service on INDODAX. Nowak may use email, Twitter,
Northern District of California
 United States District Court




                                  13              and Facebook to serve process on INDODAX; and

                                  14          2) DENIED WITHOUT PREJUDICE as to alternative service on XAPO

                                  15              (GIBRALATAR). Nowak may renew its request upon a showing of unsuccessful

                                  16              service of process by the Gibraltar Registrar of the Supreme Court, or actual delay,

                                  17              necessitating the Court’s intervention to avoid burdensome or futile attempts of

                                  18              service.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: October 2, 2020

                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                        7
